             Case 2:20-cv-00477-MMB Document 69 Filed 09/09/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FIRST NONPROFIT INSURANCE
 COMPANY a/s/o SELF HELP
 MOVEMENT, INC.,

                           Plaintiff
                                                                     CIVIL ACTION NO. 20-CV-477
                                v.

 MEENAN OIL LLC and LIMBACH
 CONSTRUCTION,

                         Defendants

                                       ORDER RE: MOTION TO VACATE

          For the reasons stated in the foregoing Memorandum, Defendant Meenan Oil’s Motion to

Vacate the May 26, 2021 Order is DENIED. The case remains dismissed with prejudice.

          Defendant Meenan Oil must file any motion for fees or costs of other claims within

twenty-one (21) days.



                                                                         BY THIS COURT:

                                                                         /s/ MICHAEL M. BAYLSON
Dated: September 8, 2021                                                 _______________________________
                                                                         MICHAEL M. BAYLSON
                                                                         United States District Court Judge



O:\CIVIL 20\20-477 First Nonprofit v Meenan Oil\20cv477 order re mot to vacate 20210908.docx
